NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS ANTONIO PADILLA SALDANA,                   No.   17-70146

                Petitioner,                      Agency No. A200-157-179

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Jesus Antonio Padilla Saldana, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to remand and review de novo claims of due process violations in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Padilla Saldana’s motion to

remand where he failed to establish prejudice from the alleged ineffective

assistance of former counsel. See id. at 793 (requiring prejudice to state valid

claim of ineffective assistance of counsel).

      We do not consider the evidence submitted to this court with Padilla

Saldana’s motion for a stay of removal because this evidence was not part of the

administrative record when the BIA issued the order on review. See 8 U.S.C.

§ 1252(b)(4)(A) (judicial review is limited to the administrative record); see also

Doissant v. Mukasey, 538 F.3d 1167, 1170 (9th Cir. 2008) (the court considers

only the grounds relied upon by that agency).

      PETITION FOR REVIEW DENIED.




                                          2                                    17-70146